UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
Vv. CASE NO. 8:16-CR-404-T-17JSS

JARVIS RODRICK THOMAS. |

 

/
ORDER
This cause is before the Court on:
Dkt. 90 Motion for Court Intervention

Defendant Jarvis Rodrick Thomas requests court intervention because
Defendant's counsel, the Federal Defender’s Office, has not provided a video

of the traffic stop that is operational for BOP standards.

The Court notes that Defendant Thomas entered into a Plea
Agreement (Dkt. 20), pleading guilty to Count 1 of the Indictment.

The Plea Agreement contains an appeal waiver.

After sentencing (Dkts. 36, 40), Defendant Thomas filed a Section
2255 Petition which was granted. Defendant Thomas was resentenced
and Defendant Thomas was advised of his right to appeal the Judgment.
(Dkts. 57, 58, 59). .

The Federal Defender’s Office was representing Defendant Thomas
for his appeal. The Clerk of Court transmitted Defendant’s Motion for
Court Intervention to the Eleventh Circuit. The Eleventh Circuit has affirmed,
and the mandate has been issued. (Dkts. 90, 91).

After consideration, the Court denies Defendant Thomas’ Motion

for Court Intervention as moot. Accordingly, it is

ORDERED that Defendant Thomas’ Motion for Court

Intervention (Dkt. 90) is denied as moot.
DONE and ORDERED in Chambers in Tampa, Florida on this 1S
day of November, 2019.

EA Z-
SS ee a
RCE

Senior United S

 
 

 

 
   
  

  
 
  
  

    

 
   

Copies to:

All parties and counsel of record

Pro Se Defendant:

Jarvis Rodrick Thomas
678140-018

COLEMAN MEDIUM

B2-116

Federal Correctional Institution
Inmate Mail/Parcels

P.O. Box 1032

Coleman, FL 33521
